946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee FERGUSON, Petitioner-Appellant,v.Joseph M. CLARKE;  James E. Gwaltney;  R.W. Foster,Detective;  Roanoke City Police Department;  OfficerEdmondson;  Mark H. Hathway;  Cynthia E. Dodge;  Edward W.Murray;  Division of Risk Management;  Fidelity and DepositCompany of Maryland;  Kenneth Victor Kragh, Jr.;  Wade D.Blankenship;  Four Unknown Named Police Officers for theCity of Roanoke Police Department;  Unknown Named InsuranceCompany for the City of Roanoke Police Department orSelf-Insurance Company, Respondents-Appellees.
No. 91-7189.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-91-477-R)
Robert Lee Ferguson, appellant pro se.
W.D.Va.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert Lee Ferguson appeals from the district court's order which construed the action he labeled a complaint under 42 U.S.C. § 1983 as a petition for habeas corpus relief under 28 U.S.C. § 2254, requiring the exhaustion of state remedies.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Ferguson v. Clarke, No. CA-91-477-R (W.D.Va. July 8, 1991).   We also deny Ferguson's motion to appoint counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.